DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references form the IDS dated 5/16/2018 are lined through since they are already of record.
Response to Amendment
Applicant amendment filed 12/20/2019 has been entered and is currently under consideration.  Claims 1-4, 8-11, 15-18 and, 21-24 are allowed.
Allowable Subject Matter
Claims 1-4, 8-11, 15-18 and, 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kawamata (JP2009166650 of record with reference made to examiner provided translation) teaches:
A precured tread assembly (Fig 1, 2: precure tread P; page 2, last paragraph) for mounting on a tire casing, the precured tread assembly comprising:
a pre-cured tread portion having a mounting surface and an opposing ground-engaging surface with a plurality of grooves therein (Fig 1, 2, Annotated Fig 2; grooves 11, tread surface of tire tread 1), wherein the mounting surface comprises:
a reinforcing fabric layer comprising a first surface cured to the mounting surface of the tread portion and an opposing second surface exposed to air (boundary X prior to attachment of precured tread P; page 2, last paragraph- page 3 third paragraph), the first surface of the reinforcing fabric layer having a width corresponding to a width of the mounting surface and a length corresponding to a circumference of the mounting surface (Fig 1, 2, Annotated Fig 2).
the reinforcing fabric layer comprising warp threads, the warp threads orientated on the tread portion such that the warp threads of the reinforcing fabric layer extend in a direction along a direction of rotation of the tread portion (page 3, fifth full paragraph; Table 1: embodiment 1).

    PNG
    media_image1.png
    672
    873
    media_image1.png
    Greyscale

Kawamata does not teach an axial surface width equal to the axial tread portion width, a reinforcing fabric layer comprising a first surface cured to an entirety of the mounting surface of the tread portion and an opposing second surface exposed to air, the first surface of the reinforcing fabric layer having a width corresponding to the axial surface width.
Hough (US 3951719) teaches:
A precured tread assembly for mounting on a tire casing (Fig 2: tread 4), the precured tread assembly comprising:
a pre-cured tread portion having an axial tread portion width, a mounting surface, and an opposing ground-engaging surface with a plurality of grooves therein (Fig 2: tread 4), wherein the mounting surface comprises:
an axial surface width equal to the axial tread portion width (Fig 1-2);
a reinforcing fabric layer comprising a first surface cured to the mounting surface of the tread portion, the first surface of the reinforcing fabric layer having a width corresponding to the axial surface width (Fig 2, 6: patch 2),
the reinforcing fabric layer comprising warp threads (Fig 4: unlisted cord 5 appears to be orientated in the axial direction).
Hough does not teach a reinforcing fabric layer comprising a first surface cured to an entirety of the mounting surface of the tread portion and an opposing second surface exposed to air, the first surface of the reinforcing fabric layer having a length corresponding to a circumference of the mounting surface, the warp threads orientated on the tread portion such that the warp threads of the reinforcing fabric layer extend in a direction along a direction of rotation of the tread portion.
Kawamata teaches away from combination with Hough because the organic fabric layer of Kawamata is “disposed only at a position corresponding to the groove bottom portion of the groove, and is not disposed on a thick portion that is difficult to be damaged such as a rib or a block of the tread portion (page 1, last paragraph), i.e. Kawamata teaches away from a reinforcing fabric layer comprising a first surface cured to an entirety of the mounting surface of the tread portion.
Since the prior art, either alone or in combination fails to teach all the limitations of the claim, claim 1 is allowed.
Claims 2-4 and 21 are allowed due to dependency on claim 1.
Claims 8 and 15 are allowed for possessing allowable subject matter of claim 1.
Claims 9-11, 16-18, and 22-24 are allowed due to dependency on claims 8 and 15.
For at least the above reasons, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743